Mobley, Justice.
1. The preliminary evidence was sufficient to establish a prima facie foundation for the admission of statements made by the ■ deceased and offered by the State as dying declarations; and the trial court did not err, as complained of in the first and second special grounds - o'f the motion for new trial, in admitting the above evidence. Mitchell v. State, 71 Ga. 128 (2b); Varnedoe v. State, 75 Ga. 181 (1) (58 Am. R. 465); Bryant v. State, 80 Ga. 272 (1) (4 S. E. 853); Hawkins v. State, 141 Ga. 212 (3) (80 S. E. 711); Clements v. State, 141 Ga. 667 (1) (81 S. E. 1117); Kalb v. State, 195 Ga. 544 (4) (25 S. E. 2d 24); Weaver v. State, 200 Ga. 598 (2) (37 S. E. 2d 802); Davis v. State, 204 Ga. 467 (1) (50 S. E. 2d 604).
2. The third special ground, complaining of an excerpt from the charge of the court, not having been argued in this court or insisted on in the brief of the plaintiff in error, will be treated as abandoned. Code § 6-1308; Rosborough v. State, 209 Ga. 362 (4) (72 S. E. 2d 717).
3. The evidence authorized the verdict of the jury finding the defendant “ guilty of murder, and the trial court did not err in denying his amended motion for new trial.

Judgment affirmed.


All the Justices concur, except Head, J., who dissents.